

116 HR 8492 IH: Count Every Vote Act of 2020
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8492IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend title 3, United States Code, to extend the date provided for the meeting of electors of the President and Vice President in the States and the date provided for the joint session of Congress held for the counting of electoral votes, and for other purposes.1.Short titleThis Act may be cited as the Count Every Vote Act of 2020. 2.Extension of dates provided for meeting of electors and joint session of Congress for counting electoral votes(a)Meeting of Electors in StatesSection 7 of title 3, United States Code, is amended by striking the first Monday after the second Wednesday in December next following their appointment and inserting the following: the first day (or, if such day is a Sunday, the second day) occurring after the January 1 that next follows their appointment.(b)Ensuring Timely Delivery of Certificates and Votes by States(1)Certificate of appointed electorsSection 6 of such title is amended by striking communicate by registered mail under the seal of the State to the Archivist of the United States and inserting the following: communicate to the Archivist of the United States, by the most expeditious method available (including overnight delivery or a secure form of electronic transmission) to ensure receipt not later than the second day that follows the date described in section 7,.(2)Disposition of certificates by electorsSection 11 of such title is amended—(A)by striking by registered mail each place it appears; (B)by striking The electors shall dispose and inserting (a) In General.—The electors shall dispose; and(C)by adding at the end the following new subsection:(b)Method of Delivery and TransmissionThe electors shall carry out the delivery and transmission requirements of this section by the most expeditious method available (including overnight delivery or a secure form of electronic transmission) to ensure receipt of the certificates and lists by the President of the Senate and the Archivist of the United States not later than the second day that follows the date described in section 7..(3)Final deadline for deliverySection 12 of such title is amended—(A)by striking the fourth Wednesday in December and inserting the second day that follows the date described in section 7; and(B)by striking transmit same by registered mail to the President of the Senate at the seat of government and inserting the following: transmit such certificate and list to the President of the Senate at the seat of government by such method as may be necessary (including overnight delivery or a secure form of electronic transmission) to ensure that such certificate and list is received by the President of the Senate or the Archivist of the United States not later than the second day that follows the date described in section 7.(4)Demand on district court judgeSection 13 of such title is amended—(A)by striking the fourth Wednesday in December and inserting the second day that follows the date described in section 7;(B)by striking send a special messenger to and inserting immediately notify; and(C)by striking shall forthwith transmit that list by the hand of the messenger to the seat of government and inserting shall take such action as may be necessary (including overnight delivery or a secure form of electronic transmission) to ensure that such certificate and list is received by the President of the Senate not later than 24 hours after receipt of the Archivist’s notice. (c)Joint Session for Counting Electoral VotesThe first sentence of section 15 of such title is amended by striking the sixth day of January succeeding every meeting of the electors and inserting the following: the second day (or, if such day is a Sunday, the third day) that follows the deadline for the receipt of certificates and votes by the President of the Senate or the Archivist of the United States under section 12.3.Extension of Safe Harbor Period for Resolution of Controversy or Contest Regarding Appointment of ElectorsSection 5 of title 3, United States Code, is amended by striking six days each place it appears and inserting 3 days. 4.Effective DateThe amendments made by this Act shall apply with respect to the Presidential election held in November 2020 and each succeeding Presidential election.